Order denying plaintiff’s motion for judgment on the pleadings pursuant to rule 112 of the Rules of Civil Practice reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The form of the denials is fatally defective. (Civ. Prac. Act, § 261; D. & G. Girl Coat Co., Inc., v. Kafka, 218 App. Div. 607; affd., without opinion, 245 N. Y. 646.) In our opinion the plaintiff was also entitled to summary judgment under rule 113 of the Rules of Civil Practice. Therefore, no leave to amend the answer is granted. Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur.